Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in response to application 17/148,713 filed on 14-Jan-2021.
Claims 1-6 are pending and have been examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “traveling speed acquisition unit”; “traveling distance acquisition unit”; “fuel residual amount acquisition unit”; “fuel consumption amount acquisition unit”; “fuel efficiency calculation unit”; “distance-to-empty calculation unit”  in Claim 1 and “learning fuel efficiency calculation unit” in Claims 2-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The generic placeholders and the corresponding acts that allow them to perform their corresponding functions are listed below:

“traveling distance acquisition unit” – Specifications Page 4 “More specifically, the traveling distance acquisition unit 41 multiplies a rotation speed of the wheel 60 per a unit time acquired from the wheel speed sensor 62 by a circumference length of the wheel 60 to calculate and integrate the travel distance of the vehicle 200 per a unit time.”
“traveling speed acquisition unit” – Specifications Page 5 “ore specifically, the traveling speed acquisition unit 42 calculates the traveling speed of the vehicle 200 for each unit time by using the traveling distance of the vehicle 200 per a unit time calculated by the traveling distance acquisition unit 41.
“fuel residual amount acquisition unit” – Specifications Page 7 “More specifically, the fuel residual amount acquisition unit 46 calculates the residual amount of the fuel by using a pressure of the fuel in the fuel tank 70 acquired from the pressure sensor 72 and a temperature of the fuel in the fuel tank 70 acquired from the temperature sensor 74. The residual amount of the fuel may be derived using the correspondence map of the pressure and temperature of the fuel and the residual amount of the fuel, and may be calculated using a gas state equation.”
“fuel consumption amount acquisition unit” – Specifications Page 5 “a correspondence map using a correlation between a current value output from the fuel cell 30 when the fuel cell 30 generates power and a fuel consumption amount consumed in power generation of the fuel cell 30 is used for calculation of the fuel consumption amount. The fuel consumption amount acquisition unit 43 acquires from the current sensor 32 a current value output from the fuel cell 30, and uses the acquired current value and the correspondence map to derive the fuel consumption amount.”
“fuel efficiency calculation unit” – Specifications Page 8 “The fuel efficiency calculation unit 47 calculates the fuel filling period fuel efficiency by dividing the integration value of the traveling distance in the fuel filling period by the integration value of the fuel consumption amount in the fuel filling period.”
“distance-to-empty calculation unit”  - Specifications Page 8 “The distance-to-empty calculation unit 49 calculates a distance to empty by using the learning fuel efficiency Cg(n) calculated by the learning fuel efficiency calculation unit 48 and the residual amount of the fuel acquired from the fuel residual amount acquisition unit 46”
“learning fuel efficiency calculation unit” – Specifications Page 8 “The learning fuel efficiency calculation unit 48 calculates learning fuel efficiency of this time by using a weighted average of fuel filling period fuel efficiency in a fuel filling period of this time and learning fuel efficiency calculated previously. For example, the learning fuel efficiency of this time is calculated by using Equation (1) below.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wittliff (US 20160180612) in view of Stankoulov (US 20140278038).
As per Claim 1:
Wittliff discloses the following limitations:
“ a traveling distance acquisition unit configured to acquire a traveling distance of the fuel cell vehicle in a fuel filling period”
Wittliff Paragraph [0016] “The ECU 124 generates and stores data related to the operation of the vehicle 104. Exemplary data generated and stored by the ECU 124 includes mileage data”
Examiner’s Note: The ECU here referenced tracks mileage data across any arbitrary time period.
“the fuel filling period is a period from the time when the fuel is filled in the fuel cell vehicle previously to the time when the fuel is filled in the fuel cell vehicle this time;”
Wittliff Paragraph [0029] "(i) delta present mileage data as a difference between the mileage data of the two most recent data sets,"
Examiner’s Note: In this passage the "data sets" mentioned are the mileage information at the time the engine was either turned off or turned on.  This period can also very strongly correlate to fueling periods because the vehicle's engine must be turned off in order to refuel so therefore, in the case of a long road trip for example, the period between refueling would be exactly the same between then the vehicle is switched on and switched off.
“a fuel residual amount acquisition unit configured to acquire a fuel residual amount of the fuel cell vehicle”
Wittliff Paragraph [0016] "Exemplary data generated and stored by the ECU 124 includes mileage data, remaining fuel data,"
“a fuel consumption amount acquisition unit configured to acquire a fuel consumption amount of the fuel cell vehicle”
Wittliff Paragraph [0029] “(ii) delta remaining fuel data as a difference between the remaining fuel data of the two most recent data sets. Then, the processor 184 converts the delta remaining fuel data to a fluid measurement unit,”
Examiner’s Note: In this reference the amount of fuel consumed is calculated by the processor in the user device (144 in Figure 2) by comparing the fuel amount from two different points in time and finding the difference. 
“ a fuel efficiency calculation unit configured to calculate fuel filling period fuel efficiency by using the traveling distance in the fuel filling period and a traveling period fuel consumption amount that is the fuel consumption amount during traveling preparation and during traveling in the fuel filling period, wherein the fuel filling period fuel efficiency is fuel efficiency in the fuel filling period”
Wittliff Paragraph [0029] " As described in block 324, when the memory 178 has stored at least two data sets the program instructions cause the user device 144 to calculate the fuel economy of the vehicle 104. Typically, the two most recent data sets (i.e. a most recent data set and a next most recent data set) are used to calculate the fuel economy. Specifically, to calculate the fuel economy, the program instructions cause the processor 184 to determine (i) delta present mileage data as a difference between the mileage data of the two most recent data sets, and (ii) delta remaining fuel data as a difference between the remaining fuel data of the two most recent data sets. Then, the processor 184 converts the delta remaining fuel data to a fluid measurement unit, such as a gallons or liters using the capacity data. Next, the processor 184 divides the delta present mileage data by the converted delta remaining fuel data to form fuel economy data, which is associated with the two most recent data sets and is stored in the memory 178. In this example, the mileage data of the most recent data set is different from the mileage data of the next most recent data set."
Examiner’s Note: In this passage the "data sets" mentioned are the mileage information and amount of fuel remaining at the time the engine was either turned off or turned on. This paragraph details how that information is used to calculate the efficiency (distance travelled divided by fuel consumed) by taking the difference between the values of the data sets between the two most recent "changes in engine state" which means the amount of time the vehicle was active. This period can also very strongly correlate to fueling periods because the vehicle's engine must be turned off in order to refuel so therefore, in the case of a long road trip for example, the period between refueling would be exactly the same between then the vehicle is switched on and switched off.
Wittliff does not disclose the following limitations that Stankoulov does disclose:
“a traveling speed acquisition unit configured to acquire a traveling speed of the fuel cell vehicle”
Stankoulov Paragraph [0059] "inertial and absolute positioning sensors (such as gyroscopes, accelerometers, speed pulse sensors, differential speed pulse, compass, etc.),"
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fuel efficiency calculation of a fuel cell vehicle disclosed by Wittliff with the speed sensor disclosed by Stankoulov. One of ordinary skill in the art would have been motivated to make this modification because it would increase the accuracy of a remaining range calculation because speed has a direct impact of instantaneous fuel efficiency.
 “a distance-to-empty calculation unit configured to calculate a distance to empty of the fuel cell vehicle by using the fuel filling period fuel efficiency and the fuel residual amount;”
Stankoulov Figure 1 discloses a processor that is used to carry out the calculations detailed in the reference. Paragraph [0003] " In addition, current ways of estimating range (e.g., multiplying the remaining fuel in the vehicle by an average mileage)" Paragraph [0165] "As one specific example, the adaptive cost model 1060 may initially use a mileage estimate associated with the basic cost model 1010 (e.g., a default mileage estimate)"
Examiner’s Note: In this citation the reference discloses how it is common practice to estimate range until empty by using remaining fuel and average efficiency in Paragraph [0003] and then goes on to mention that the adaptive process that they are disclosing in the invention can calculate a default measure for mileage estimation before executing the adaptive functionality. It would be obvious to one of ordinary skill in the art that the common practice disclosed in the background Paragraph [0003] would be an example of a basic method mentioned here as the reference goes on to disclose how the invention builds upon the basic method.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fuel efficiency calculation of a fuel cell vehicle disclosed by Wittliff with the remaining mileage calculation method disclosed by Stankoulov. One of ordinary skill in the art would have been motivated to make this modification because it increases the reliability of fuel cell vehicles by giving the vehicle operator the amount of distance they can travel before they need to find a refueling station.
“and a presentation device configured to present the distance to empty that has been calculated.”
Stankoulov Figure 1 shows a display element.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fuel efficiency calculation of a fuel cell vehicle disclosed by Wittliff with the display element disclosed by Stankoulov. One of ordinary skill in the art would have been motivated to make this modification in order to make the vehicle more user-friendly by displaying pertinent information.
With regards to Claim 2, the combination of Wittliff in view of Stankoulov discloses the limitations of Claim 1 while Wittliff further discloses the following limitation:
“further comprising a learning fuel efficiency calculation unit configured to calculate learning fuel efficiency by using the fuel filling period fuel efficiency that has been calculated this time and the fuel filling period fuel  efficiency that has been calculated previously.”
Wittliff Paragraph [0033] " In addition to calculating the fuel economy, the method 300 includes configuring the user device 144 to calculate and to store trip fuel mileage, tank mileage, mileage over a period of time, and a running average of fuel mileage, for example." Paragraph [0035] "The method 300 for determining fuel economy, as described herein, represents an advancement over fuel mileage calculators of the past"
Examiner’s Note: Paragraph [0033] discloses that a running average of fuel mileage can be recorded which is necessarily a value that relies on previously calculated values from earlier periods. An excerpt from Paragraph [0035] is provide to show how the author of this reference uses "fuel mileage" and "fuel economy" as synonyms.
With regards to Claim 3, the combination of Wittliff in view of Stankoulov discloses the limitations of Claim 2 while Wittliff further discloses the following limitation:
“wherein the learning fuel efficiency calculation unit calculates the learning fuel efficiency by using the learning fuel efficiency that has been calculated previously instead of the fuel filling period fuel efficiency that has been calculated previously”
Wittliff Paragraph [0033] " In addition to calculating the fuel economy, the method 300 includes configuring the user device 144 to calculate and to store trip fuel mileage, tank mileage, mileage over a period of time, and a running average of fuel mileage, for example." Paragraph [0035] "The method 300 for determining fuel economy, as described herein, represents an advancement over fuel mileage calculators of the past"
Examiner’s Note: Paragraph [0033] discloses that a running average of fuel mileage can be recorded which is necessarily a value that relies on previously calculated values from earlier periods. An excerpt from Paragraph [0035] is provide to show how the author of this reference uses "fuel mileage" and "fuel economy" as synonyms. As an additional note, the difference between this claim and Claim 2 is the fact that Claim 3 uses the value from Claim 2 to further refine the “learning fuel efficiency” however this same citation teaches both claims because a running average necessarily uses all previous values to constantly update the number. 
With regards to Claim 4, the combination of Wittliff in view of Stankoulov discloses the limitations of Claim 1 while Wittliff further discloses the following limitation:
“wherein the fuel efficiency calculation unit, in calculating the fuel filling period fuel efficiency, further includes, in the traveling period fuel consumption amount, a short period stop fuel consumption amount that is the fuel consumption amount during the fuel cell vehicle stops for a period shorter than a predetermined period in the fuel filling period.”
Wittliff Paragraph [0029]"] As described in block 324, when the memory 178 has stored at least two data sets the program instructions cause the user device 144 to calculate the fuel economy of the vehicle 104. Typically, the two most recent data sets (i.e. a most recent data set and a next most recent data set) are used to calculate the fuel economy. Specifically, to calculate the fuel economy, the program instructions cause the processor 184 to determine (i) delta present mileage data as a difference between the mileage data of the two most recent data sets, and (ii) delta remaining fuel data as a difference between the remaining fuel data of the two most recent data sets. Then, the processor 184 converts the delta remaining fuel data to a fluid measurement unit, such as a gallons or liters using the capacity data. Next, the processor 184 divides the delta present mileage data by the converted delta remaining fuel data to form fuel economy data, which is associated with the two most recent data sets and is stored in the memory 178. In this example, the mileage data of the most recent data set is different from the mileage data of the next most recent data set."
Examiner’s Note: As this passage discloses the period where the data is acquired as being the time between when the vehicle was turned on until it was turned off it will cover shorter time periods between fueling stops as well as longer periods up to and including between fueling stops. Essentially this passage discloses any arbitrarily long period of time up to the maximum amount a vehicle can travel between refueling (which would be the case where the period measured coincides with the “fuel filling period” disclosed in the instant application). 
With regards to Claim 5, the combination of Wittliff in view of Stankoulov discloses the limitations of Claim 1 while Stankoulov further discloses the following limitation:
“wherein the fuel efficiency calculation unit, in calculating the fuel filling period fuel efficiency, further includes, in the traveling period fuel consumption amount, an FC processing fuel consumption amount that is the fuel consumption amount in a period in which at least one of purging processing or warming processing of the fuel cell is performed in the fuel filling period.”
Stankoulov Paragraph [0033] "In addition to calculating the fuel economy, the method 300 includes configuring the user device 144 to calculate and to store trip fuel mileage, tank mileage, mileage over a period of time, and a running average of fuel mileage, for example." Paragraph [0035] "The method 300 for determining fuel economy, as described herein, represents an advancement over fuel mileage calculators of the past"
Examiner’s Note: Paragraph [0033] discloses that the fuel economy of a fuel cell vehicle, a process that is described in detail in Paragraph [0029] and was used in the rejection of Claim 1, can be done over any arbitrary period of time and, as purging is a necessary action for fuel cell vehicles eventually, it is obvious that the fuel economy calculations as described in this reference would also cover periods where this action occurred. Additionally an excerpt from Paragraph [0035] is here disclosed in order to demonstrate how the author of this reference uses "fuel economy" and "fuel mileage" as synonyms.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the fuel efficiency calculation of a fuel cell vehicle disclosed by Wittliff with the fuel economy calculation disclosed by Stankoulov that covers any arbitrary period and therefore periods that include necessary actions for any particular vehicle type. One of ordinary skill in the art would have been motivated to make this modification because it increases the overall accuracy of the calculation by performing the calculation over a larger variety of conditional periods that more accurately reflect the real-life circumstances of a vehicle. 
As per Claim 6, this claim is substantially similar to Claim 1 and is therefore rejected using the same citations and rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.A.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        

October 7, 2022